             Case 1:21-cv-00715-JFR-LF Document 1 Filed 07/30/21 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO

D MCCALL,

                   Plaintiff,

vs.                                                          Case No:

WAGNER EQUIPMENT CO., a Foreign
For-Profit Corporation,

                   Defendant.


                                       NOTICE OF REMOVAL

          PLEASE TAKE NOTICE that Defendant Wagner Equipment Company (“Wagner”), by its

attorneys, hereby removes the above-captioned action to the United States District Court for

the District of New Mexico, under 28 U.S.C. §§ 1332, 1441, and 1446. This action was formerly

pending in Second Judicial District Court, County of Bernalillo, State of New Mexico, as Case No.

D-202-CV-2021-03697. Wagner states the following grounds in support of the removal of this

action.

      A. Satisfaction of Procedural Requirements for Removal
        1.         Plaintiff Midway Leasing (“Midway”) filed its Complaint for Damages in New

Mexico’s Second Judicial District Court on June 16, 2021. See Complaint, attached as Exhibit A.

Wagner’s counsel agreed to accept service of the Complaint effective June 30, 2021. See

Acceptance of Service, attached as Exhibit D. Wagner is providing this Notice of Removal within

30 days of service. Removal of this action is therefore timely. See 28 U.S.C. § 1446(b); Murphy

Bros. v. Michetti Pipe Stringing, 526 U.S. 344, 347-48 (U.S. 1999).




{00497465.DOCX }
           Case 1:21-cv-00715-JFR-LF Document 1 Filed 07/30/21 Page 2 of 3




      2.       Venue is proper in this Court under 28 U.S.C. § 1441(a), because the District of

New Mexico is the district embracing the place where the state court action is pending.

      3.       In accordance with 28 U.S.C. § 1446(d), Wagner will serve a copy of this Notice of

Removal on counsel for McCall and will file a copy with the Court Clerk for the Second Judicial

District Court, County of Bernalillo, State of New Mexico.

      4.       In accordance with D.N.M.LR-Civ. 81.1, Wagner is filing herewith legible copies of

all records and proceedings from the state court action. See Complaint, attached as Exhibit A;

Certificate of Arbitration, attached as Exhibit B; Jury Demand, attached as Exhibit C: and

Acceptance of Service, attached as Exhibit D.

   B. Basis for Diversity Jurisdiction

      5.       Under 28 U.S.C. § 1332(a), federal district courts have subject matter jurisdiction

over actions where there is complete diversity of citizenship between the parties and the

amount in controversy exceeds $75,000, exclusive of interests and costs.

      6.       Wagner and McCall are citizens of different states. McCall is domiciled in New

Mexico. Wagner is a corporation formed under the laws of the State of Colorado, and it

maintains its principal place of business in Colorado.

      7.       McCall has asserted a claim for damages which exceeds $75,000.              McCall

maintains that he is entitled to damages relating to an alleged commission of 1% of the sale

price of certain real property. See Complaint, attached as Exhibit A, at ¶ 12.       Wagner has

knowledge that the sale price of the transaction was $11 million.          1% of $11,000,000 is

$110,000. Hence, the amount in controversy in this case is far greater than $75,000.




                                                 2
        Case 1:21-cv-00715-JFR-LF Document 1 Filed 07/30/21 Page 3 of 3




       WHEREFORE Wagner hereby removes this action from the Second Judicial District Court,

County of Bernalillo, for the State of New Mexico, to the United States District Court for the

District of New Mexico.


                                           Respectfully submitted,

                                           RMH Lawyers, P.A.

                                           By:       /s/ Elizabeth A. Heaphy
                                                     Robert J. Muehlenweg
                                                     Elizabeth A. Heaphy
                                                     316 Osuna Rd. NE, Unit 201
                                                     Albuquerque, NM 87107
                                                     (505) 247-8860
                                                     rjm@rmhlawyers.com
                                                     eah@rmhlawyers.com
                                                     Attorneys for Wagner Equipment Company


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 30th day of July, 2021, I filed the foregoing Notice of
Removal electronically through the CM/ECF system, which caused the following parties or
counsel to be served by electronic means, as more fully reflected on the Notice of Electronic
Filing:

Alexandra W. Jones
Jones Law Firm, LLC
1101 Lomas Blvd. NW
Albuquerque, NM 87102


/s/Elizabeth A. Heaphy
Elizabeth A. Heaphy




                                                 3
